﻿I should like first of all
to join earlier speakers in congratulating you, Sir, The
Honourable Julian Robert Hunte, Minister for External
Affairs, International Trade and Civil Aviation of Saint
Lucia, on your election as President of the General
Assembly and to wish you every success as you carry
out your duties. I would also like to extend our
appreciation to Mr. Jan Kavan for the very efficient
way in which he organized the work of the fifty-
seventh session of the General Assembly.
We would like at the outset to express our
profound condolences to the whole family of the
United Nations for the loss of Sergio Vieira de Mello, a
brave and able diplomat, and the other United Nations
personnel who died as a result of the deadly attack
against the United Nations premises in Baghdad.
I would like to take this opportunity to outline the
position of Uzbekistan on the key issues on the agenda
of this forum. As is well known, since the events of 11
September 2001, the world has been on the verge of a
fundamental transformation caused by new challenges
and threats to security in many regions of our planet.
This harsh reality unequivocally increases the
responsibility of the United Nations as a unique
international institution whose role cannot be
substituted by anyone or anything. It also increases the
responsibility of each and every nation to preserve
peace and stability in countering threats to modern
civilization such as international terrorism, extremism,
and the ever-growing illegal drug trade.
Given our immediate proximity to Afghanistan,
we, the nations of Central Asia, know at first hand
what these threats are and what they can bring to the
world, if timely steps are not taken to prevent and
eliminate them at their very core. In this context, it is
difficult to overestimate the significance of the actions
of the international anti-terrorist coalition led by the
United States of America and of the International
Security Assistance Force, which are doing so much to
12

revive and restore peace and stability in long-suffering
Afghanistan.
In the meantime, despite the prerequisites for a
full-scale peace process in Afghanistan and sustained
development of the region, the peace in the country is
still fragile. We believe that the resources of the
international community, major international
organizations and donor nations, as well as the
capabilities of neighbouring countries, should be more
intensely engaged, as they are essential to post-conflict
reconstruction.
Afghanistan should become a harmoniously
integrated part of Central Asia, and this will positively
contribute to the enhancement of stability and security
in the country and region. In view of the exceptional
importance of the socio-economic rehabilitation of
Afghanistan, Uzbekistan is rendering assistance to the
Afghan people in the reconstruction of damaged roads
and the construction of new ones, as well as supplying
electricity to the northern provinces of Afghanistan.
Uzbek specialists have built eight large bridges along
the road from Mazari Sharif to Kabul. Uzbekistan is
also delivering humanitarian assistance to Afghanistan.
More than 1 million tonnes of humanitarian cargo have
been shipped through our country’s territory. We will
continue to cooperate with international organizations,
foremost with the United Nations, in this regard.
The lessons learned in recent years have
confirmed that overcoming the consequences of
terrorism and extremism is more difficult than their
timely prevention. Moreover, the aggressive drive of
terrorists to acquire weapons of mass destruction has
become a new reality. The international community
should confront these far-reaching plans using an
effective and streamlined system of measures to
prevent access by terrorists to arms, new technologies,
and dual-use material.
Uzbekistan welcomes the progress made in the
development of legal instruments aimed at combating
international terrorism. Tangible results, however, can
be achieved only by creating a global system of
comprehensive cooperation. That is why we support
the work of the Security Council Counter-Terrorism
Committee. We are confident that the regional anti-
terrorism centre of the Shanghai Cooperation
Organization, established to collaborate with other
similar centres, will prove to be an important
component of the global anti-terrorist system.
To combat the threat of international terrorism
and extremism, it is important to confront the hotbeds
all over the world of extremism and the dissemination
of the ideology of fanatical ideologies. Despite current
measures to isolate them, these centres still possess
substantial financial resources and the capacity to
influence the hearts and minds of young people and
mobilize them for their far-reaching objectives. In
addition to the measures being implemented today, it
would be desirable to establish a special United
Nations programme to promote education and
awareness among young people and develop in them a
strong aversion to extremist ideology.
Uzbekistan maintains that the United Nations can
and must play a more significant role in resolving the
most urgent issues of today’s world. For this purpose,
first and foremost, United Nations programmes must
become more concrete and effective so that they can
better target the real needs of regions. In this regard, I
would like to present the following views.
First, Uzbekistan unequivocally supports further
development of regional integration and considers the
Organization of Central Asian Cooperation (OCAC) as
a crucial mechanism of multilateral collaboration
among the States of the region. We consider the
Organization’s economic component, as well as the
establishment of water, energy, transport and
communication consortia within its framework, as a
priority.
The need to overcome the isolation of the region
in terms of transport and communication is of utmost
importance among the objectives vital for sustainable
development of the Central Asian States. In this
context, I would particularly like to draw Members’
attention to the multilateral initiative to establish a
trans-Afghan transport corridor, which would provide
landlocked nations that encounter difficulties in
accessing world markets with new access to seaports.
Undoubtedly, the implementation of this project would
boost trade and economic ties and fundamentally
change geopolitical and economic realities in the
region.
We believe it is high time for relevant United
Nations agencies, above all the United Nations
Development Programme, United Nations Industrial
Development Organization and the Economic and
Social Commission for Asia and the Pacific, to develop
programmes aimed at increasing the volume of aid to
13

the region’s States and Afghanistan for the purpose of
developing transport infrastructure and providing real
support in communications projects.
Secondly, Uzbekistan calls for strict compliance
by all nations with a global nuclear non-proliferation
regime. Today, in our view, the significance of the
initiative of Uzbekistan and other countries of the
region to establish a nuclear-weapon-free zone in
Central Asia has become paramount. We greatly
appreciate the efforts of Secretary-General Kofi Annan,
and the United Nations Department for Disarmament
Affairs in supporting the expert group, which is
currently working on a draft treaty.
The establishment of the zone is nearly complete,
and, to legitimize it, Uzbekistan calls on all permanent
Security Council members to develop a consolidated
position with the region’s States on the provisions of
the draft treaty and its protocol.
Thirdly, Central Asia is facing a wide-scale
assault by international drug cartels, which are using
the destructive power of international terrorism to
protect drug routes. Under these conditions, there is a
need for concerted efforts and effective international
programmes under the auspices of the United Nations
Office on Drugs and Crime.
We believe that the establishment in Tashkent of
the regional information and coordination centre to
combat transboundary crime, proposed by President
Islam Karimov during the visit of Secretary-General to
Uzbekistan last October, could become a tangible
contribution by the United Nations. We count on the
support of the United Nations and donor countries in
making this initiative a reality.
Today, the United Nations faces the need to adapt
its mechanisms to the realities of the new world,
which, we think, is dependent upon the prompt
completion of the process of reform of the
Organization. There is an urgent need to reorganize the
Security Council so that it reflects current realities. An
expanded Security Council should include both
developed and developing nations. We reiterate our call
for inclusion of Germany and Japan in the Security
Council as permanent members.
In conclusion, I would like to note that the
principally new approaches taken by the United
Nations to the realities and prospects of Central Asia
will ultimately meet the fundamental interests of the
entire world community. I am confident that this
session will give new momentum to the joint efforts of
Member States to counter the threats and challenges of
global and regional security.






